690 S.E.2d 150 (2010)
MORELAND
v.
The STATE.
No. S09A1839.
Supreme Court of Georgia.
January 25, 2010.
Reconsideration Denied March 1, 2010.
Ladell Moreland, pro se.
Paul L. Howard, Jr., Dist. Atty., Bettieanne C. Hart, Asst. Dist. Atty., Thurbert E. Baker, Atty. Gen., for appellee.
THOMPSON, Justice.
Defendant was convicted of felony murder and this Court affirmed his conviction on appeal. Moreland v. State, 279 Ga. 641, 619 S.E.2d 626 (2005). Thereafter, defendant filed several motions, including a "motion to address against void judgment" in which he argued that the indictment was void. Citing Williams v. State, 283 Ga. 94, 656 S.E.2d 144 (2008), which pre-dated Chester v. State, 284 Ga. 162, 664 S.E.2d 220 (2008), the trial court dismissed defendant's motions on the ground that OCGA § 17-9-4 does not authorize an attack on a criminal conviction.[1] This appeal followed. We affirm.
In Harper v. State, 286 Ga. 216, 686 S.E.2d 786 (2009), this Court overruled Chester to the extent that Chester allowed OCGA § 17-9-4 to be used to challenge a void conviction. In so doing, this Court announced that it was reverting to its pre-Chester jurisprudence and that, therefore, a petition to vacate or modify a judgment of conviction will not be recognized as an appropriate remedy in a criminal case. Given our holding in Harper, we conclude that the trial court properly dismissed defendant's motions.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The trial court did, however, correct the judgment to reflect that defendant was acquitted of Count 4 of the indictment, and that Counts 5 and 6 were placed on the dead docket. The original judgment erroneously stated that Counts 4 and 5 were placed on the dead docket.